DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16, lines 2-3 recite “a generally U-shaped cross-section”. The term “generally” is indefinite because it is unclear if the limitation requires the cross-section to be U-shaped or not. For examination purposes, this limitation will be examined as “a U-shaped cross-section”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath (US6273372).
	
	Regarding claim 1, Heath discloses a seismic sway brace fitting (Abstract line 1 “A versatile sway brace fitting”) for a seismic brace, the seismic sway brace fitting comprising: 
	a first jaw (Figure 2 Element 14) defining a threaded opening (Figure 2 Element 38) configured to receive a fastener (Figure 2 Element 16) to secure the seismic sway brace fitting to the seismic brace (Figure 3 shows fastener 16 threaded through jaw 14 to secure the brace 76); 
	a second jaw (Figure 2 Element 12); and 
	a pin (Figure 2 Element 24) connecting the first and second jaws to one another; wherein the first and second jaws define a space configured to receive an end portion of the seismic brace (Figure 3 shows a space between jaws 12 and 14 that is receiving an end portion of brace 76), the threaded opening aligned with the space such that the fastener extends into the space to engage the end portion of the seismic brace when the fastener is received in the threaded opening to secure the seismic brace to the sway brace fitting (Figure 3 shows the fastener 16 threaded into opening 38 of jaw 12 to secure brace 76), the first jaw including at least one brace bearing surface (See annotated drawing below) configured to engage an end of the seismic brace to inhibit the rotation of the first jaw relative to the second jaw (See annotated drawing below. The brace bearing surface of the first jaw 14 would engage against the surface of the brace to inhibit rotation of first jaw in relation to the second jaw as shown in annotated drawing below. The annotated drawing does not show the brace between the two jaws) .

    PNG
    media_image1.png
    595
    581
    media_image1.png
    Greyscale

	Regarding claim 2, Heath discloses the seismic sway brace fitting of claim 1, wherein the at least one brace bearing surface includes first and second brace bearing surfaces (See annotated drawing below. The underside of jaw 14 has a brace bearing surface comprising a first underside surface to the left of the second jaw 12 and a second underside surface to the right of second jaw 12). 

    PNG
    media_image2.png
    595
    581
    media_image2.png
    Greyscale

	Regarding claim 3, Heath discloses the seismic sway brace of claim 2, wherein the first and second brace bearing surfaces are disposed on opposite sides of the second jaw (See annotated drawing and rejection regarding claim 2 above. The first and second brace surfaces are on opposite sides of the second jaw).

	Regarding claim 4, Heath discloses the seismic sway brace fitting of claim 1, wherein the second jaw includes a bearing surface (See annotated drawing below) configured to engage a portion of the first jaw to form a contact point between the first and second jaws (See annotated drawing below) to inhibit the first jaw from rotating relative to the second jaw (See annotated drawing below. The surfaces of the two jaws engage to inhibit rotation twisting from side to side).

    PNG
    media_image3.png
    460
    461
    media_image3.png
    Greyscale

	Regarding claim 5, Heath discloses the seismic sway brace fitting of claim 4, wherein the first and second jaws each have opposite proximal and distal ends (See first annotated drawing below), the first and second jaws being connected by the pin at a pin location disposed between the proximal and distal ends of each of the first and second jaws (See second annotated drawings below).

    PNG
    media_image4.png
    442
    633
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    509
    581
    media_image5.png
    Greyscale

	Regarding claim 6, Heath discloses the seismic sway brace fitting of claim 5, wherein the bearing surface of the second jaw is disposed proximally of the pin location and the contact point is disposed proximally of the pin location. (See annotated drawing below. The bearing surface of the second jaw remains in contact and engaged with a side surface of the first jaw along the line shown below. There is an annotation indicating where the bearing surface contact point is disposed proximal of the pin location)

    PNG
    media_image6.png
    502
    465
    media_image6.png
    Greyscale

	Regarding claim 7, Heath discloses the seismic sway brace fitting of claim 5, wherein the bearing surface of the second jaw is disposed distally of the pin location and the contact point is disposed distally of the pin location. (See annotated drawing below. The line indicating the location of the pin separates the first and second jaws into proximal ends and distal end. The bearing surface of the second jaw and contact point with the first jaw is located on the distal end)

    PNG
    media_image7.png
    512
    474
    media_image7.png
    Greyscale


	Regarding claim 8, Heath discloses the seismic sway brace fitting of claim 5, wherein the bearing surface of the second jaw is a first bearing surface and the contact point is a first contact point (The first bearing surface and first contact point are addressed above in claim 4 rejection as the bearing surface and contact point), wherein the second jaw includes a second bearing surface (See first annotated drawing below) configured to engage a portion of the first jaw to form a second contact point (See second annotated drawing below. The second bearing surface of the second jaw contacts the top surface of the first jaw) between the first and second jaws to inhibit the first jaw from rotating relative to the second jaw (The second contact point inhibits rotation of the first jaw relative to the second jaw along the axis of the pin 24).

    PNG
    media_image8.png
    262
    204
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    469
    474
    media_image9.png
    Greyscale



	
	Regarding claim 9, Heath discloses the seismic sway brace fitting of claim 8, wherein the first bearing surface is disposed proximally of the pin location and the first contact point is disposed proximally of the pin location. (See rejection regarding claim 6. The first bearing surface is disposed proximal of the pin location and the first contact point is proximal of the pin location)

	Regarding claim 10, Heath discloses the seismic sway brace fitting of claim 9, wherein the second bearing surface is disposed distally of the pin location and the second contact point is disposed distally of the pin location (See annotated drawing below. The second bearing surface is on the distal end of the pin location).

    PNG
    media_image10.png
    469
    459
    media_image10.png
    Greyscale


	Regarding claim 11, Heath discloses the seismic sway brace fitting of claim 10, wherein the first and second jaws each define a longitudinal axis extending between the proximal and distal ends of the first and second jaws (See annotated drawing below), the longitudinal axes of the first and second jaws being coplanar (See annotated drawing below), wherein the longitudinal axis of the first jaw is at an angle to the longitudinal axis of the second jaw when the first jaw engages the second jaw to form the first and second contact points (Figures 1 and 3 show the two jaws engaged with one another at the two contact points. The angle shown in the two figures appears to be approximately 0o)

    PNG
    media_image11.png
    442
    555
    media_image11.png
    Greyscale


	Regarding claim 12, Heath discloses the seismic sway brace fitting of claim 10, wherein the first bearing surface engages a lower surface of the first jaw and the second bearing surface engages an upper surface of the first jaw (See annotated drawing below).

    PNG
    media_image12.png
    412
    683
    media_image12.png
    Greyscale


	Regarding claim 13, Heath discloses the seismic sway brace fitting of claim 12, wherein the pin is configured to inhibit the first jaw from rotating relative to the second jaw when the first bearing surface engages the lower surface of the first jaw. (Figure 3 shows the pin 24 holding the first jaw 14 in place relative to the second jaw 12. The annotated figure below shows the line in which the jaws would be able to separate without the pin. If separated along the shown line, the first jaw would be able to rotate relative to the second jaw. As viewed in the annotated drawing, the first jaw would be free to rotate into and out of the page)

    PNG
    media_image13.png
    412
    683
    media_image13.png
    Greyscale


	Regarding claim 14, Heath discloses the seismic sway brace fitting of claim 8, wherein the first jaw defines an opening (See first annotated drawing below) and the second jaw includes a tab (See second annotated drawing below. Circled section is considered the tab that would extend through the opening when the jaws are assembled together) that extends through the opening, the tab defining the second bearing surface (See second annotated drawing below).

    PNG
    media_image14.png
    464
    502
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    535
    492
    media_image15.png
    Greyscale


	Regarding claim 15, Heath discloses the seismic sway brace fitting of claim 14, wherein the tab further defines a fastener bearing surface (See annotated drawing below) configured to engage the fastener to inhibit the fastener from rotating relative to the first jaw when the fastener secures the seismic brace to the seismic sway brace fitting (The fastener bearing surface of the tab engages against the fastener to inhibit the first jaw from trying to rotate away as the fastener presses against the surface of the brace placed in the space between the jaws).

    PNG
    media_image16.png
    358
    441
    media_image16.png
    Greyscale


	Regarding claim 16, Heath discloses the seismic sway brace fitting of claim 1, wherein a portion of the first jaw that defines the space configured to receive the end portion of the seismic brace has a U-shaped cross-section (See annotated drawing below).

    PNG
    media_image17.png
    464
    502
    media_image17.png
    Greyscale

	Regarding claim 18, Heath discloses a seismic sway brace fitting for a seismic brace, the seismic sway brace fitting (Abstract line 1 “A versatile sway brace fitting”) comprising: 
	a first jaw (Figure 2 Element 14) defining a threaded opening (figure 2 Element 38) configured to receive a fastener (Figure 2 Element 16) to secure the seismic brace to the sway brace fitting (Figure 3 shows fastener 16 threaded through jaw 14 to secure the brace to 76), the first jaw having proximal and distal ends (See annotated drawing below); 
	a second jaw connected to the first jaw (Figure 1 shows the first jaw 14 and the second jaw 12 connected by the pin 24); and 
	a pin connecting the first and second jaws (See first annotated drawing below), the pin disposed between the proximal and distal ends of the first jaw (See first annotated drawing below); 
	wherein the first and second jaws define a space adjacent to the distal end of the first jaw (See second annotated drawing below), the space configured to receive an end portion of the seismic brace (See second annotated drawing below), the threaded opening aligned with the space such that the fastener extends into the space to engage the end portion of the seismic brace when the fastener is received in the threaded opening to secure the seismic brace to the sway brace fitting (See second annotated drawing below), the second jaw including a bearing surface disposed proximally of the pin and configured to engage a portion of the first jaw to form a contact point between the first and second jaws (See first annotated drawing below).

    PNG
    media_image18.png
    509
    522
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    439
    613
    media_image19.png
    Greyscale

	Regarding claim 19, Heath discloses the seismic sway brace fitting of claim 18, wherein the bearing surface is a first bearing surface and the contact point is a first contact point (See claim 18 rejection above. The bearing surface and contact point are now known as the first bearing surface and the first contact point), wherein the second jaw includes a second bearing surface (See annotated drawing below) configured to engage a portion of the first jaw to form a second contact point between the first and second jaws (See annotated drawing below) to limit the opening of the first and second jaws (The second bearing surface engages the top side portion of the first jaw to limit the opening of the jaws).

    PNG
    media_image20.png
    386
    450
    media_image20.png
    Greyscale


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Heath (US6273372) in view of Heath (US20040031896).
	
	Regarding claim 17, Heath (US6273372) disclose all elements of the current invention as stated above except wherein the fastener is a torque limiting bolt.

	Heath (US20040031896) teaches the fastener is a torque limiting bolt (Paragraph 0140, lines 1-4 “Preferably, the screw or bolt head 132 comprises a break off head. Advantageously, this permits or assures verification of proper installation as the head 132 breaks at a predetermined torque.”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heath (US6273372) to incorporate the teachings of Heath (US20040031896) to provide a torque limiting bolt. Doing so would allow the bolt to break off at a predetermined torque to prevent overtightening of the bolt. The use of this torque limiting bolt also prevents the need to use a special torque limiting wrench when attaching the fastener.
 Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 20 would be allowable for disclosing wherein the longitudinal axis of the first jaw is non-parallel to the longitudinal axis of the second jaw when the first and second jaws engage one another to limit the opening of the first and second jaws.
	Heath discloses wherein the first and second jaws each define a longitudinal axis (Figure 3 shows the jaws engaging one another and the longitudinal axis of each is parallel). This fails to teach wherein the longitudinal axis of the first jaw is non-parallel to the longitudinal axis of the second jaw when the first and second jaws engage on another to limit the opening of the first and second jaws.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heath et al. (US20120305723) discloses a sway brace attachment for firmly connecting a beam and other flanged structures. Magno, Jr (US8038106) discloses a beam clamp including a clamp base and a rotational portion.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723